Citation Nr: 0029680	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for sexual dysfunction 
and urinary incontinence secondary to a service-connected 
nodule of the upper pole of the left testicle.

2. Entitlement to an increased disability evaluation for the 
nodule of the upper pole of the left testicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1979 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in May 1997 and June 1998 by 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The May 1997 rating decision 
confirmed a previously assigned zero percent rating for the 
veteran's service-connected nodule of the left testicle.  By 
a May 1998 rating decision, the rating for this service-
connected disability was increased to 10 percent.  The 
veteran thereafter sought an earlier effective date and this 
question was addressed in an August 1998 statement of the 
case; however, the veteran withdrew his appeal of this 
effective date question when he appeared for a September 1999 
hearing.  


REMAND

When the veteran appeared for the September 1999 hearing, he 
testified that a VA urologist at the Beckley, West Virginia 
VA medical center had told him that in-service trauma to his 
testicle was possibly the cause of his urinary incontinence 
and sexual dysfunction.  In this regard, the Board notes that 
the record does not reflect any competent medical evidence 
addressing the presence and relationship, if any, between the 
claimed disabilities of sexual dysfunction and incontinence, 
and military service or the already service-connected left 
testicle disorder.  In view of these circumstances, the Board 
believes that additional medical development is necessary to 
address this alleged relationship and to ensure that the duty 
to assist the appellant has been adequately fulfilled.

In addition, the Board notes that in April 1999, the 
appellant argued, in essence, that his service-connected left 
testicle disability had increased in severity since he was 
last examined by VA for compensation purposes in 1998.  Given 
the necessary medical development noted above, and the 
veteran's contention of worsening, another examination of the 
appellant's service-connected left testicle disability would 
be helpful in the adjudication of this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The appellant, with the assistance of 
his representative, should be 
requested to provide a list with the 
dates and locations of all treatment, 
both VA and private, for sexual 
dysfunction, incontinence and the 
service-connected left testicle 
disability from January 2000 to the 
present.  The RO should make 
arrangements to obtain records from 
the sources listed by the appellant.  
The RO should also make sure that the 
records of any private treatment 
afforded to the appellant are 
obtained.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  38 C.F.R. 
§ 3.159.  The RO should also seek an 
opinion from the VA urologist 
mentioned by the veteran at his 
September 1999 hearing as to the 
medical probabilities that sexual 
dysfunction or urinary incontinence is 
attributable to military service, or 
was caused or aggravated by service-
connected left testicle disability.  
All pertinent, non-duplicate records 
obtained must be associated with the 
claims folder.  

3. After the aforementioned records are 
associated with the claims folder, the 
RO should schedule the appellant for a 
comprehensive VA genitourinary 
examination to determine the current 
severity of his service-connected left 
testicle disability as well as to 
obtain an opinion regarding the 
presence and relationship, if any, 
between the claimed sexual dysfunction 
and incontinence, and military service 
or the service-connected left testicle 
disability.  The entire claims folder 
and a copy of this remand must be made 
available to, and reviewed by the 
examiner prior to the examination.  
All diagnostic tests and studies 
deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found.  Each 
symptom attributable to the service-
connected nodule should be described 
in detail.  The examiner should 
provide complete rationale for all 
conclusions reached.  

4. The examiner is further requested to 
identify all genitourinary disability 
present and provide an opinion as to 
medical probabilities that any current 
sexual dysfunction and/or urinary 
incontinence, if present, began as a 
result of in-service trauma or is 
caused or aggravated by the service-
connected left testicle disability.  
If there is no medical possibility 
that there is a relationship between 
any sexual dysfunction, incontinence 
and military service or the service-
connected left testicle disorder, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that, 
since the opinion is required to 
properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include full 
rationale and a discussion of any 
medical studies on the subject deemed 
to be pertinent.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report fails to 
comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

6. Thereafter, the RO should re-
adjudicate the claims for service 
connection for sexual dysfunction and 
urinary incontinence on the merits.  
The RO must also re-adjudicate the 
claim for an increased disability 
evaluation for the nodule, upper pole 
of the left testicle in light of the 
above development.  The RO must 
consider all the evidence of record as 
well as all evidence obtained as a 
result of this remand.  

If any benefit for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

- 6 -


